
	

113 HR 4853 IH: Better Efficiency and Administrative Simplification Act of 2014
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4853
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Mr. Renacci (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to allow individuals to elect to receive the
			 Medicare Summary Notice electronically, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Better Efficiency and Administrative Simplification Act of 2014.
		2.Option to receive Medicare Summary Notice electronically
			(a)In generalSection 1806 of the Social Security Act (42 U.S.C. 1395b–7) is amended by adding at the end the
			 following new subsection:
				
					(c)Format of statements from Secretary
						(1)Electronic option beginning in 2015Subject to paragraph (2), for statements described in subsection (a) that are furnished for a
			 period in 2015 or a subsequent year, in the case that an individual
			 described in subsection (a) elects, in accordance with such form, manner,
			 and time specified by the Secretary, to receive such statement in an
			 electronic format, such statement shall be furnished to such individual
			 for each period subsequent to such election in such a format and shall not
			 be mailed to the individual.
						(2)One-time revocation optionAn individual who makes an election described in paragraph (1) may revoke such election once.
						(3)NotificationThe Secretary shall ensure that, in the most cost effective manner and beginning January 1, 2017, a
			 clear notification of the option to elect to receive statements described
			 in subsection (a) in an electronic format is made available, such as
			 through the notices distributed under section 1804, to individuals
			 described in subsection (a). For notices distributed under section 1804 on or after January 1, 2017, the Secretary shall ensure
			 that such notice includes a clear notification of the option to elect to
			 receive statements described in subsection (a) in an electronic format.
						.
			(b)Encouraged expansion of electronic statementsTo the extent to which the Secretary of Health and Human Services determines appropriate, the
			 Secretary shall—
				(1)apply an option similar to the option described in subsection (c)(1) of section 1806 of the Social
			 Security Act (42 U.S.C. 1395b–7) (relating to the provision of the
			 Medicare Summary Notice in an electronic format), as added by subsection
			 (a), to other statements and notifications under title XVIII of such Act
			 (42 U.S.C. 1395 et seq.); and
				(2)provide such Medicare Summary Notice and any such other statements and notifications on a more
			 frequent basis than is otherwise required under such title.
				3.Renewal of MAC contracts
			Section 1874A(b)(1)(B) of the Social Security Act (42 U.S.C. 1395kk–1(b)(1)(B)) is amended by
			 striking 5 years and inserting 10 years.
		
